Mr. Secretary-General, Mr. President, members of this honourable Assembly:
Argentina was one of the founding States of the United Nations 75 years ago. Today, we are experiencing a health crisis of planetary dimensions that invites us to a new beginning.
Pope Francis calls on all of us, especially the leaders gathered on this occasion, to think about how to emerge better and not worse from this crisis.
Inspired by his preaching and his example, I come to ratify a call on the whole world to recreate a multilateralism based on our solidarity.
This is a time not to globalize indifference but to globalize solidarity in multiple dimensions.
This pandemic has revealed us to be fragile and has recreated the need to build bridges between people, between nations and between regions.
If we are able to manufacture artificial respirators by combining components and knowledge from different regions of the planet, we have to be able to dream and build “non-artificial respirators” for the time of the post-pandemic.
If we are pooling the efforts of doctors, researchers, investors and scientific systems from around the planet to discover a vaccine that prevents COVID-19, we have to be able to dream and build a vaccine against social injustice, environmental predation and discrimination in all its forms.
This spirit of solidarity is what my Government has prioritized since its arrival and because of the pandemic and poverty, no one is safe, until everyone is safe.
That is why, from the start of the pandemic, Argentina focused primarily on protecting lives and caring for the most vulnerable, while implementing a series of emergency measures that prevented the collapse of the health system and mitigated the immediate impact of the pandemic.
Immediate relief was provided to families and businesses through multiple measures, by a State that is present and active.
In the same spirit of solidarity, we argue that the vaccine produced to prevent the disease must be a global public good, accessible to all nations in an equitable manner.
We support the resolutions adopted to that end by the General Assembly and have made our capacities available for vaccine research and production.
I set a goal for the Government to put Argentina back on its feet. Together, we can put the world back on its feet.
This requires us to recognize the importance of balance.
Balance is restoring the priorities of the multilateral system, starting with those at the bottom and reaching everyone.
We must be architects of a new common house.
Before the pandemic, we raised the issue of the need to reform the United Nations Security Council. There are agreements to revitalize the World Trade Organization. We raised the issue of the crisis of the Bretton Woods Institutions, which had demonstrated shortcomings in responding to the 2008-2009 financial crisis. They are all part of the multilateral post-war architecture.
The pandemic also put traditional metrics in crisis with regard to determining access to development resources. Indicators commonly used to classify the needs of countries, such as per capita income, do not account for the diverse inequalities and specificities that exist within the same country.
The work of millions of domestic workers and unpaid caregivers, the majority of them women, has been made invisible.
It is also essential to consider how we conduct cooperation, while adopting a multidimensional approach that goes beyond per capita income to determine the eligibility criteria for official development assistance (ODA). More than 60 per cent of the poor live in middle-income countries. If we do not serve these countries, demonstrate solidarity and understand that real progress is built when everyone is involved, we will make very little steady progress in achieving the Sustainable Development Goals.
All the aforementioned indicates that it is essential to revitalize the United Nations to enable it to respond to the mandate for which it was created.
We need a United Nations 4.0, with its foundational values intact and with the vision to incorporate the immense technological changes under way, to make them more human, more democratic and more socially inclusive.
This all points to the need for deep reflection, which goes above and beyond a response to the pandemic.
Overcoming the pandemic and achieving the Goals of the 2030 Agenda requires economic, industrial and social policies aimed at bringing about structural change in our economies.
Commitment to the environmental agenda requires the provision of considerable financial resources, capacity-building and technology transfer by developed countries, based on the principle of common but differentiated responsibilities.
Our country is committed to a fair transition towards comprehensive and sustainable development. A fair transition entails a gradual approach, strengthening the productivity and competitiveness of the economy and job creation.
We firmly believe that a collective commitment is needed to achieve the swift and effective implementation of the Paris Agreement.
No one is safe on a planet that is on fire, flooded or poisoned.
In this turbulent global environment, assuming toxic and irresponsible external debt for speculative purposes means another wave of delays and underdevelopment.
Argentina managed to seal a major deal with almost all of its private external creditors, becoming one of the first countries to meet the challenge of debt restructuring during the pandemic.
The support of the international community, which includes several of the countries represented here, the private sector, civil society and the international academic community, has been key to restoring public debt sustainability.
Negotiations with the IMF will be addressed in a similarly responsible manner, by respecting commitments and not jeopardizing the conditions that enable economic recovery and the construction of a path to inclusive and sustainable development.
Just over 5 years ago, on 10 September 2015, the General Assembly adopted resolution 69/319, entitled “Basic Principles on Sovereign Debt Restructuring Processes”.
The position of the General Assembly on the matter set a precedent for governing international finance and recognizing sovereign economic rights in the face of abusive and extortionist behaviour.
It is all with the aim of ensuring that debt restructuring processes are reasonable and predictable, based on good faith, transparency, fair treatment, sovereign immunity from jurisdiction and execution, legitimacy, sustainability and majority restructuring.
We urge the international community to continue to seek new multilateral approaches to facilitate orderly debt restructuring and ensure increased access to public policy, while addressing the pandemic and sustaining inclusive growth.
No country can service its debt while its people are left without health, education, safety or the capacity to grow.
There is also balance in prioritizing human rights over everything else.
The promotion and protection of human rights has been a core policy of the Argentine State since 1983. This decision has resulted in the ratification and granting of constitutional status to all existing international human rights instruments, as well as our active participation at the regional and international levels.
Memory, truth and justice guide the institutions of our democracy, as well as our respect for diversity and inclusion.
The post-pandemic world can exacerbate the severe refugee and displaced persons crisis facing the planet and our region. The answer should be the promotion and guarantee of the human rights of migrants.
As never before, our human condition demands solidarity from us. We cannot remain passive in the face of sanctions that include economic blockades that serve only to oppress people amid this humanitarian crisis.
The fight against all forms of discrimination and the consequent commitment to the rights of the vulnerable and persons and groups who have suffered long-term discrimination is part of Argentine State policy and is included in the many initiatives that Argentina supports and leads.
The global crisis caused by COVID-19 has also highlighted severe gender inequality.
For our society, achieving substantive equality between men and women is a priority and central pillar of Argentine democracy.
My Government is committed to the issue and that is why, for the first time in history, we have created the Ministry of Women, Genders and Diversity, as well as a National Cabinet, to ensure that gender policies are cross-cutting.
Our Government decided to strengthen national actions and mechanisms for the care of women victims of violence, in addition to implementing a gender approach to social and labour protection measures and promoting co-responsibility and a fairer distribution of unpaid domestic work.
That commitment is already evident. Argentina was recognized by the United Nations in its ranking as the country that implemented the highest number of measures with a gender perspective during the pandemic.
I	wish to reaffirm that Argentina condemns terrorism in all its forms and manifestations and is in favour of addressing it within the framework of multilateral forums and always in accordance with the rule of law and respect for human rights.
Twenty-six years after the bombing of the Argentine Israelite Mutual Association headquarters, I wish to maintain the policy initiated in 2003 and continued thereafter. I call on the authorities of the Islamic Republic of Iran to cooperate with the Argentine judicial authorities in order to make progress in the investigation on that attack.
We also ask the international community to comply with the requests contained in INTERPOL Red Notices in the event of the presence of an accused person in its territories — something Argentina has never ceased to demand.
In conclusion, I would like to reaffirm the legitimate and imprescriptible sovereignty rights of the Argentine Republic over the Malvinas Islands, South Georgia Islands and South Sandwich Islands and the surrounding maritime areas, which are an integral part of Argentina’s national territory but have been illegally occupied by the United Kingdom for over 187 years.
This year will mark the fifty-fifth anniversary of resolution 2065 (XX), the first adopted by the Organization on the question of the Malvinas Islands, which called on Argentina and the United Kingdom to hold negotiations in order to reach a peaceful and definitive solution to that sovereignty dispute.
That request has remained in force and has been renewed on multiple occasions, most recently with the adoption by consensus of a new resolution on the matter by the Special Committee on Decolonization on 5 August.
The United Kingdom persists in its attitude by ignoring calls to resume negotiations on the territorial dispute and has aggravated the dispute by calling for the illegal and unilateral exploitation of renewable and non-renewable natural resources in the area, which runs counter to General Assembly resolution 31/49.
The United Kingdom also insists on an unjustified and excessive military presence in the Islands, which brings only tension to a region characterized by peace and international cooperation.
We have asked the Secretary-General to renew his efforts in the mission of good offices entrusted to him by the Organization. We are confident that the mission will be of great assistance to us in fulfilling the requirements of the international community.
I wish to bid farewell to this honourable Assembly by urging all of us to seize this historic opportunity to unite as a society to address an unprecedented crisis.
The coronavirus pandemic has taken the lives of more than one million people and its painful aftermath is marked by increased poverty, hunger and inequality, which are putting us all to the test once again.
I hope that solidarity, dialogue and cooperation between nations, as we were once able to achieve, will continue to be the way to respond to the challenges facing humankind.
Thank you very much.